Citation Nr: 9926515	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-34 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
right knee injury, currently evaluated at 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to March 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to an increased evaluation 
for the residuals of a right knee injury.

In July 1998, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's right knee disorder is currently manifested 
mainly by subjective complaints of pain, swelling, and 
instability.  

3.  Current objective symptoms of the veteran's right knee 
disorder include range of motion of flexion to 121 degrees 
and extension to 0 degrees.  There is no objective clinical 
evidence of swelling, deformity, heat, redness, or 
instability; moderate right knee impairment has not been 
demonstrated.

4.  The veteran has degenerative changes of the right knee 
confirmed by X-ray evidence.


CONCLUSIONS OF LAW

1.  A separate schedular evaluation of 10 percent, but no 
more, for arthritis of the right knee is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261 (1998); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997). 

2.  The criteria for a disability evaluation in excess of 10 
percent for the residuals of a right knee injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, DCs 5003, 5010, 5256, 5257, 5258, 5259, 
5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  That is, he 
has presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  

The RO has rated the veteran's right knee disability under 
5257.  The Board will also consider DCs 5003, 5010, 5256, 
5258, 5259, 5260, and 5261, based upon degenerative changes, 
knee ankylosis, dislocated or removal of cartilage, and 
limitation of motion.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (1998).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees.  The motion of the 
knee is considered full where extension is to 0 degrees and 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(1998).

Historically, the RO granted entitlement to service 
connection for a right knee disability by rating decision 
dated in June 1981, and a 10 percent evaluation was assigned.  
In December 1996, the veteran filed a claim for an increased 
rating and asserted, in essence, that his right knee 
disability was worse.  It should also be noted that the 
veteran was granted a temporary total rating for the right 
knee disability after he underwent a surgical procedure in 
July 1997.

In December 1996, the veteran twisted his right knee at work 
and complained of his knee locking, a clicking, and pain.  In 
January 1997, he reported that he had right knee problems and 
needed a form for disability until June 1997, when he was 
scheduled to see an orthopedist.  In February 1997, he sought 
treatment for his knee giving out frequently, swelling even 
when sitting, and popping in the knee.  The clinical 
impression was degenerative joint disease of the right knee.  
A knee brace was recommended.  

In a March 1997 VA examination report, the veteran related 
that he injured his knee in service.  He complained of 
swelling, pain aggravated by lifting from a crouched 
position, and difficulty lifting heavy weights.  He related 
that his right knee collapsed three to four times per year.  
Physical examination revealed 1+ swelling of the right knee, 
with numerous, well-healed arthroscopic scars present.  There 
was no deformity, subluxation, lateral instability, or 
malunion or nonunion of the knee.  Range of motion was 
flexion to 126 degrees, extension to 0 degrees, rotation to 0 
degrees, abduction to 0 degrees, and adduction to 0 degrees.  
The final diagnosis was postoperative arthroscopic surgery of 
the right knee times three with patellofemoral syndrome.  In 
July 1997, the veteran underwent a diagnostic arthroscopy 
with Grade I chondromalacia of his medial femoral condyle and 
patella.  

In the most recent VA examination report dated in August 
1998, the veteran reported that he injured his knee in 
service.  He related a past history of arthroscopic 
surgeries, the most recent being four months previously.  The 
veteran reported pain, weakness, stiffness, swelling, heat 
and redness, instability, locking, fatigability, and lack of 
endurance.  Medications include Motrin twice a day.  He 
indicated that he had periodic flare-ups precipitated by 
working overtime, and being on his feet too much, which was 
alleviated by rest.  The examiner estimated that there was an 
additional 15 percent functional impairment during a flare-
up.  He used no corrective devises, had no episodes of 
dislocation or recurrent subluxation, and had no 
constitutional symptoms of arthritis.  The veteran reflected 
that he worked as an Assistant Manager of a restaurant and 
when working a double shift, his knee swelled and became red.  
Physical examination revealed that there was no evidence of 
painful motion, no edema, no effusion, no instability, no 
weakness, no tenderness, no redness, no heat, no abnormal 
movement, and guarding of movement was slight.  His gait was 
good, there was no limp and he did not use an appliance.  
There was no ankylosis present.  Range of motion was reported 
as flexion on the right to 121 degrees, flexion on the left 
to 136 degrees, and extension to 0 degrees, bilaterally.  The 
stability was noted to be good.  The final diagnosis was 
alleged degenerative joint disease of the right knee with 
loss of function due to pain.  An X-ray report showed early 
degenerative changes in the right patellofemoral compartment.

After reviewing the evidence on file, it is the conclusion of 
the Board that a separate 10 percent evaluation for arthritis 
of the right knee is in order.  Specifically, the most recent 
X-ray evidence indicates that the veteran has early arthritic 
changes in the right patellofemoral compartment.  Under DC 
5010-5003, a 10 percent evaluation is warranted with X-ray 
evidence of arthritis when the limitation of motion is 
noncompensable.  In this case, limitation of motion is 
noncompensable under DCs 5260 and 5261; accordingly, a 10 
percent evaluation is warranted under DC 5010-5003 with 
confirmed X-ray evidence of arthritis.

It is further the conclusion of the Board that an increased 
rating, in excess of 10 percent, is not otherwise in order.  
The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 10 percent 
rating for a right knee disability is warranted.  

The Board notes that the recent clinical findings do not 
disclose that the veteran has any ankylosis of the right 
knee.  Ankylosis is defined as stiffening or fixation of a 
joint.  On the recent VA examination, the veteran's range of 
motion of the right knee was reported as flexion to 121 
degrees and extension to 0 degrees (with 0-140 degrees 
considered anatomically normal).  Moreover, the examiner 
specifically noted no evidence of ankylosis.  Therefore, the 
Board can find no basis under DC 5256 to grant the veteran a 
higher than 10 percent evaluation.

Moreover, the evidence does not indicate that veteran 
currently experiences more than a slight impairment of his 
right knee.  The most recent medical records do not reveal 
objective clinical evidence of swelling, deformity, laxity of 
the right knee, subluxation, lateral instability, non-union, 
loose motion, malunion, or atrophy.  In addition, there was 
no incoordination, weakness, or lateral stressing noted.  
Although the Board notes that the veteran has reported 
instability and giving away.  Nonetheless, the most recent 
clinical evidence of record has not shown actual instability.  
As noted above, a slight knee impairment is assigned a 10 
percent evaluation under DC 5257.  As the clinical findings 
do not support a finding of a moderate degree of recurrent 
subluxation or lateral instability, the evidence is not 
sufficient to warrant a higher rating under this code.  
Slight knee impairment, however, can be said to be present.  
This contemplates the functional limitations as set forth by 
the appellant.  The swelling and other symptoms, while not 
clinically confirmed on the most recent examination, are 
considered by the Board in the conclusion that the 10 percent 
rating for knee impairment is warranted, along with the 
separate compensable rating for arthritis.

Further, there is no current objective evidence of cartilage 
dislocation with frequent episodes of locking, pain, and 
effusion into the joint on which to base a 20 percent rating 
under DC 5258.  In addition, the Board notes that no more 
than a 10 percent rating is available under DC 5259.  
Moreover, the veteran's anatomical motion of the right knee 
does not give rise to a rating in excess of 10 percent under 
either DC 5260 or DC 5261.  Specifically, current range of 
motion of the knee was reported as extension to 0 degrees and 
flexion to 121 degrees, on the right.  A 20 percent 
evaluation would only be available under these codes with 
extension limited to 15 degrees and flexion limited to 30 
degrees.  

Finally, the Board finds that the current rating contemplates 
the veteran's currently demonstrated complaints of pain and 
the limitation of motion and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned 10 percent under DC 5259.  Further, the 
clinical evidence of record, including the VA examinations 
and the outpatient treatment records, simply do not show that 
the veteran's symptoms satisfy the schedular criteria for a 
higher rating.  As noted above, physical examination revealed 
no painful motion, no edema, no effusion, no instability, no 
weakness, no tenderness, no redness, no heat, no abnormal 
movement, and only slight guarding of movement.  Accordingly, 
the Board finds that the functional limitation due to pain is 
contemplated in the current assigned 10 percent rating and 
the separate compensable evaluation for arthritis, and 
indicia of a higher rating, such as atrophy, muscle wasting, 
incoordination, weakness, excess fatigability, etc., are not 
shown.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds the right knee disability warrants no more than a 
10 percent evaluation, except that a separate compensable 
evaluation is warranted for arthritis of the right knee.


ORDER

An increased disability rating above 10 percent for the 
veteran's right knee disorder is denied; but a separate 
disability rating of 10 percent, but no more, for 
degenerative changes of the right knee is granted, subject to 
the law and regulations governing the awards of monetary 
benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

